               Case 18-81307-TLS             Doc 29       Filed 12/04/18            Entered 12/04/18 14:00:17             Desc
0058-1L-EPICXX-00616609-1026132   United States Page
                                                Bankruptcy
                                                     1 of 4 Court
                                                                   For The
                                                            District of Nebraska
IN RE:    MARSHA ELLEN LABS                                                                         CASE NUMBER 18-81306-TLS
                                                                                                    CLAIM NUMBER 024
                   DEBTOR(S)                                                                        (CHAPTER 13)
                                                   ACKNOWLEDGMENT OF CLAIM



             A claim on your behalf has been received and examined by the Trustee. The Trustee has reviewed your claim
         and recorded it as follows.
             If your claim has been split between two or more classifications, this acknowledgment applies only to the portion
         classified as shown below.
            If the manner in which your claim has been recorded is different from the manner in which you claimed it, you should
         contact the Trustee in writing within 60 days at: 13930 Gold Circle, Suite 201, Omaha, NE 68144-2304
         or by fax at: 402.530.1879
                                                                 Account No.:      9607
                       PORTFOLIO RECOVERY ASSOCIATES
                                                                                   AMOUNT:                                 832.02
                       PO BOX 41067
                       NORFOLK, VA 23541                                           Classified as:                     Unsecured




            INTEREST IS PAID ON CLAIMS ONLY IF THE PLAN PROVIDES FOR IT. UNLESS OTHERWISE PROVIDED, INTEREST
         IS PAID ONLY FROM CONFIRMATION AND AT THE RATE SPECIFIED IN THE PLAN. OVER-SECURED CREDITORS
         CLAIMING PRE-CONFIRMATION INTEREST MUST INSURE THAT THE PLAN SPECIFICALLY PROVIDES FOR PAYMENT
         OF PRE-CONFIRMATION INTEREST.

            NOTICE CONCERNING STALE CLAIMS: All claims filed for payment are subject to the claims resolution process,
         including objection.

            A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both.
         18 U.S.C. §§152, 157 and 3571.




DATED: 12/04/2018


         Trustee certifies that a copy of the above and foregoing Acknowledgement of Claim was mailed to the creditor named
         above at the address listed.

                                                             s/ Kathleen A. Laughlin
                                                             Kathleen A. Laughlin




                   PORTFOLIO RECOVERY ASSOCIATES
                   PO BOX 41067
                   NORFOLK, VA 23541
               Case 18-81307-TLS             Doc 29       Filed 12/04/18            Entered 12/04/18 14:00:17             Desc
0058-1L-EPICXX-00616607-1026130   United States Page
                                                Bankruptcy
                                                     2 of 4 Court
                                                                   For The
                                                            District of Nebraska
IN RE:    MARSHA ELLEN LABS                                                                         CASE NUMBER 18-81306-TLS
                                                                                                    CLAIM NUMBER 040
                   DEBTOR(S)                                                                        (CHAPTER 13)
                                                   ACKNOWLEDGMENT OF CLAIM



             A claim on your behalf has been received and examined by the Trustee. The Trustee has reviewed your claim
         and recorded it as follows.
             If your claim has been split between two or more classifications, this acknowledgment applies only to the portion
         classified as shown below.
            If the manner in which your claim has been recorded is different from the manner in which you claimed it, you should
         contact the Trustee in writing within 60 days at: 13930 Gold Circle, Suite 201, Omaha, NE 68144-2304
         or by fax at: 402.530.1879
                                                                 Account No.:      6206
                       WELLS FARGO BANK, NA
                                                                                   AMOUNT:                                15,937.50
                       DBA WELLS FARGO AUTO
                       PO BOX 130000                                               Classified as:                          Secured
                       RALEIGH, NC 27605




            INTEREST IS PAID ON CLAIMS ONLY IF THE PLAN PROVIDES FOR IT. UNLESS OTHERWISE PROVIDED, INTEREST
         IS PAID ONLY FROM CONFIRMATION AND AT THE RATE SPECIFIED IN THE PLAN. OVER-SECURED CREDITORS
         CLAIMING PRE-CONFIRMATION INTEREST MUST INSURE THAT THE PLAN SPECIFICALLY PROVIDES FOR PAYMENT
         OF PRE-CONFIRMATION INTEREST.

            NOTICE CONCERNING STALE CLAIMS: All claims filed for payment are subject to the claims resolution process,
         including objection.

            A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both.
         18 U.S.C. §§152, 157 and 3571.




DATED: 12/04/2018


         Trustee certifies that a copy of the above and foregoing Acknowledgement of Claim was mailed to the creditor named
         above at the address listed.

                                                             s/ Kathleen A. Laughlin
                                                             Kathleen A. Laughlin




                   WELLS FARGO BANK, NA
                   DBA WELLS FARGO AUTO
                   PO BOX 130000
                   RALEIGH, NC 27605
               Case 18-81307-TLS             Doc 29       Filed 12/04/18            Entered 12/04/18 14:00:17             Desc
0058-1L-EPICXX-00616605-1026128   United States Page
                                                Bankruptcy
                                                     3 of 4 Court
                                                                   For The
                                                            District of Nebraska
IN RE:    MARSHA ELLEN LABS                                                                         CASE NUMBER 18-81306-TLS
                                                                                                    CLAIM NUMBER 004
                   DEBTOR(S)                                                                        (CHAPTER 13)
                                                   ACKNOWLEDGMENT OF CLAIM



             A claim on your behalf has been received and examined by the Trustee. The Trustee has reviewed your claim
         and recorded it as follows.
             If your claim has been split between two or more classifications, this acknowledgment applies only to the portion
         classified as shown below.
            If the manner in which your claim has been recorded is different from the manner in which you claimed it, you should
         contact the Trustee in writing within 60 days at: 13930 Gold Circle, Suite 201, Omaha, NE 68144-2304
         or by fax at: 402.530.1879
                                                                 Account No.:      0671
                       CARRINGTON MORTGAGE SERVICES LLC
                                                                                   AMOUNT:                            299,610.29
                       BANKRUPTCY DEPARTMENT
                       1600 SOUTH DOUGLASS ROAD                                    Classified as:                         Secured
                       ANAHEIM, CA 92806




            INTEREST IS PAID ON CLAIMS ONLY IF THE PLAN PROVIDES FOR IT. UNLESS OTHERWISE PROVIDED, INTEREST
         IS PAID ONLY FROM CONFIRMATION AND AT THE RATE SPECIFIED IN THE PLAN. OVER-SECURED CREDITORS
         CLAIMING PRE-CONFIRMATION INTEREST MUST INSURE THAT THE PLAN SPECIFICALLY PROVIDES FOR PAYMENT
         OF PRE-CONFIRMATION INTEREST.

            NOTICE CONCERNING STALE CLAIMS: All claims filed for payment are subject to the claims resolution process,
         including objection.

            A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both.
         18 U.S.C. §§152, 157 and 3571.




DATED: 12/04/2018


         Trustee certifies that a copy of the above and foregoing Acknowledgement of Claim was mailed to the creditor named
         above at the address listed.

                                                             s/ Kathleen A. Laughlin
                                                             Kathleen A. Laughlin




                   CARRINGTON MORTGAGE SERVICES LLC
                   BANKRUPTCY DEPARTMENT
                   1600 SOUTH DOUGLASS ROAD
                   ANAHEIM, CA 92806
               Case 18-81307-TLS             Doc 29       Filed 12/04/18            Entered 12/04/18 14:00:17             Desc
0058-1L-EPICXX-00616603-1026126   United States Page
                                                Bankruptcy
                                                     4 of 4 Court
                                                                   For The
                                                            District of Nebraska
IN RE:    MARSHA ELLEN LABS                                                                         CASE NUMBER 18-81306-TLS
                                                                                                    CLAIM NUMBER 004A
                   DEBTOR(S)                                                                        (CHAPTER 13)
                                                   ACKNOWLEDGMENT OF CLAIM



             A claim on your behalf has been received and examined by the Trustee. The Trustee has reviewed your claim
         and recorded it as follows.
             If your claim has been split between two or more classifications, this acknowledgment applies only to the portion
         classified as shown below.
            If the manner in which your claim has been recorded is different from the manner in which you claimed it, you should
         contact the Trustee in writing within 60 days at: 13930 Gold Circle, Suite 201, Omaha, NE 68144-2304
         or by fax at: 402.530.1879
                                                                 Account No.:      0671
                       CARRINGTON MORTGAGE SERVICES LLC
                                                                                   AMOUNT:                                38,460.96
                       BANKRUPTCY DEPARTMENT
                       1600 SOUTH DOUGLASS ROAD                                    Classified as:                          Secured
                       ANAHEIM, CA 92806




            INTEREST IS PAID ON CLAIMS ONLY IF THE PLAN PROVIDES FOR IT. UNLESS OTHERWISE PROVIDED, INTEREST
         IS PAID ONLY FROM CONFIRMATION AND AT THE RATE SPECIFIED IN THE PLAN. OVER-SECURED CREDITORS
         CLAIMING PRE-CONFIRMATION INTEREST MUST INSURE THAT THE PLAN SPECIFICALLY PROVIDES FOR PAYMENT
         OF PRE-CONFIRMATION INTEREST.

            NOTICE CONCERNING STALE CLAIMS: All claims filed for payment are subject to the claims resolution process,
         including objection.

            A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both.
         18 U.S.C. §§152, 157 and 3571.




DATED: 12/04/2018


         Trustee certifies that a copy of the above and foregoing Acknowledgement of Claim was mailed to the creditor named
         above at the address listed.

                                                             s/ Kathleen A. Laughlin
                                                             Kathleen A. Laughlin




                   CARRINGTON MORTGAGE SERVICES LLC
                   BANKRUPTCY DEPARTMENT
                   1600 SOUTH DOUGLASS ROAD
                   ANAHEIM, CA 92806
